Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicant’s amendment filed on 01/13/2021 has not been entered given that it raises new issues which would require further consideration and search. Applicant has amended claim 16 to narrow the limitation of aluminum nanosheet having an equivalent diameter within a range of “80” to 100 nm, and a thickness within a range from 1.5 to “18” nm”. Thus claims has not been entered and would require further consideration and search. 
Applicant argues that combination of Shu and Hirayama would destroy functionality of Shu. 
However, it should be noted that Applicant has failed to provide any evidence how the Hirayama would destroy functionality of Shu. 
Applicant argues that Shu and Hirayama disclose different structures, resolve dissimilar problems and propose dissimilar solutions from each other.
However, note that while Hirayama do not disclose all the features of the present claimed invention, Hirayama is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely to form the aluminum nanosheet with an equivalent diameter of less than 1 microns, and in combination with the primary reference, discloses the presently claimed invention. Further, both Shu and Hirayama are directed towards the aluminum nanosheet and are analogous art, so the combination of both these references is proper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788